IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 




NO. 633-03



DAVID JAVIER TRILLO

v.


THE STATE OF TEXAS





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY




 Per Curiam

O P I N I O N



	Appellant was convicted of driving while intoxicated, and his punishment was assessed
at two years community supervision and a $900 fine.  The Court of Appeals reversed.  Trillo 
v. State, No. 04-02-358-CR (Tex. App.- San Antonio 2003).   The Court of Appeals relied on
its previous opinion in Stewart v. State, 103 S.W.3d 483 (Tex. App.-San Antonio 2003), and
held that the trial court erred by admitting intoxilyzer results in the absence of retrograde
extrapolation evidence.  The State filed a petition for discretionary review.
	This Court recently reversed Stewart and held that intoxilyzer results are relevant
without retrograde extrapolation evidence, and the "no evidence" standard of review is not the
proper test for analyzing admissibility of evidence.  Stewart v. State, __ S.W. 3d __ (No. 0324-03, Tex. Crim. App., delivered March 3, 2004).  At the time the Court of Appeals handed down
its opinion, it did not have the benefit of our opinion in Stewart.  Accordingly, we grant the
State's petition for discretionary review, vacate the judgment of the Court of Appeals, and
remand to that court for reconsideration in light of our opinion in Stewart.

Delivered: April 21, 2004
Do not publish